SILVESTRI, Senior Judge,
dissenting.
I do not disagree with the majority’s assignment of points; rather, I write separately to indicate my belief that a challenge to an assignment of points or request for removal of points pursuant to Section 1537(a), 75 Pa.C.S. § 1537(a), should be challenged in a separate proceeding.
In In re Eberle, 132 Pa.Commonwealth Ct. 152, 572 A.2d 239 (1990), this Court noted in footnote 4 that entitlement to point reductions under Section 1537 is not properly before us until a licensee has exhausted administrative remedies. As illustrated in that explanatory footnote, the proper procedure for a licensee is to first seek relief from DOT by specifically asking for a formal point reduction. Thereafter, a dissatisfied licensee may appeal to a hearing examiner and then may further appeal to the Secretary of Transportation. Only a final adjudication by the Secretary is to be appealed to this Court.
Appellate courts of this Commonwealth readily acknowledge that failure to pursue and exhaust administrative remedies provided by 1 Pa.Code § 35.1 et seq. precludes judicial review. Shenango Valley Osteopathic Hospital v. Department of Health, 499 Pa. 39, 451 A.2d 434 (1982); Canonsburg General Hospital v. Department of Health, 492 Pa. 68, 422 A.2d 141 (1980); National Home Life Assurance Co. v. Insurance Department, 85 Pa.Commonwealth Ct. 589, 483 A.2d 1036 (1984).
I endorse the procedure explained in footnote 4 and write merely to emphasize that a separate proceeding should be undertaken in the instant case before the appeal properly is at issue before this Court.